Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, exceptions pendente lite can not be considered by the reviewing court, where the bill of exceptions contains no assignment of error upon either the exceptions pendente lite or the ruling therein complained of. In this ease the bill of exceptions failed to assign error upon either the exceptions pendente lite or the ruling therein complained of.
2. The written agreement or contract signed by the parties to the instant case, and which was the basis of this suit, was lacking in mutuality, and was too indefinite and uncertain to be capable of enforcement. The court did not err in sustaining the general demurrer and dismissing the action. See, in this connection, Garfunkel v. Byck, 28 Ga. App. 651 (113 S. E. 95); Howard v. Sills, 154 Ga. 430 (114 S. E. 580); Monk v. McDaniel, 116 Ga. 108 (3) (42 S. E. 360); Morrow v. Southern Express Co., 101 Ga. 810 (28 S. E. 998); Civil Code (1910), § 4230.

Judgment affU'med.


Luke and Bloodworth, JJ., concur.

Charles W. Anderson, W. R. Jones, John A. Smith, for plaintiffs.
McGehee & McGehee, A. W. & John G. Cozari, for defendants.